DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks files on 06/02/2022. Claims 1, 4, 11, 14, 16, and 19 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are now pending.
Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 06/02/2022, with respect to the rejection(s) of claim(s) 1-5, and 7-20 under 35 U.S.C. 103 as being unpatentable over Caldwell and Tran have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caldwell in view of Tran and Zhang et al US 2022/0163348 A1 as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al US 2021/0055732 A1 (hence Caldwell) in view of Tran US 10,992,755 B1 (hence Tran) and Zhang et al US 2022/0163348 A1 (hence Zhang).
In re claims 1, 11, and 16, Caldwell discloses lane handling, for instance to enable vehicles to perform turns without colliding into oncoming vehicles and/or bicycles in other lanes (Abstract) and teaches the following:
determining, by a computing system, sensor data captured by at least one sensor of a vehicle while navigating a road segment (Fig.7, #706, and Paragraphs 0022 and 0057);
extracting, by the computing system, a plurality of features describing the road segment from the sensor data (Paragraph 0058);
generating, by the computing system, a map mission of the road segment as the vehicle navigates the road segment based at least in part on (i) the sensor data captured by the at least one sensor of the vehicle and (ii) the plurality of features describing the road segment extracted from the sensor data (Paragraphs 0021, 0023, 0057-0059);
and while the map mission of the road segment is being generated as the vehicle navigates the road segment, determining, by the computing system, at least one scenario associated with the road segment based on features describing the road segment extracted from the sensor data (Paragraphs 0023-0024, 0062, and 0069)
However, Caldwell discloses generating a drive mission for the vehicle 102 comprising a plurality of trajectories along which the vehicle is to follow to drive along a route as recited above but doesn’t explicitly teach the following:
generating a map of the road segment, wherein the generated map includes at least one label that identifies at least one of the plurality of features extracted from the sensor data captured by the at least one sensor of the vehicle while navigating the road segment
determining at least one scenario  based at least in part on a determination that the features associated with the road segment extracted from the sensor data match a threshold number of features associated with the at least one scenario
Nevertheless, Tran discloses capturing a point cloud from a vehicle street view and converting the point cloud to a 3D model; applying a trained neural network to detect street signs, cross walks, obstacles, or bike lanes; and updating a high definition (HD) map with the neural network output (Abstract) and teaches the following:
generating a map of the road segment, wherein the generated map includes at least one label that identifies at least one of the plurality of features extracted from the sensor data captured by the at least one sensor of the vehicle while navigating the road segment (Abstract, Col.1, Line 58 – Col.2, Line 3, Claim 1)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Caldwell reference to include generating a crowd-sourced high definition (HD) map of the road segment, as taught by Tran, in order to maintain a relative position of the smart vehicle using the 3D model when the lane information has become unavailable or unreliable (Tran, Col.2, lines 9-19).
Nevertheless, Zhang discloses acquiring azimuth angle data collected by a first sensor and acceleration data collected by a second sensor respectively and judging whether a turning event occurs at a current moment based on the azimuth angle data and the acceleration data (Abstract), and teaches the following:
determining at least one scenario  based at least in part on a determination that the features associated with the road segment extracted from the sensor data match a threshold number of features associated with the at least one scenario (Paragraphs 0027 and 0031)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Caldwell reference to include identifying and positioning the positional change caused by a turning action, as taught by Zhang, so that a motion trajectory displayed on a map reflects the actual movement more truly (Zhang, Paragraph 0005).

In re claims 2, 12, and 17, Caldwell teaches the following:
wherein extracting the plurality of features describing the road segment from the sensor data further comprises: determining, by the computing system, map features describing the road segment from the sensor data (Paragraphs 0017-0018, and Fig.1, #106 and #108);
determining, by the computing system, static objects detected on or along the road segment from the sensor data (Paragraphs 0020, 0023, and Fig.1, #110);
and determining, by the computing system, dynamic objects detected on or along the road segment from the sensor data (Fig.5, #502 and Paragraph 0058) 
In re claims 3, 13, and 18, Caldwell teaches the following:
wherein the map features include at least one of: a road segment length, a road segment quality, a roadway type, information describing traffic lanes in the road segment, information describing a presence of one or more bike lanes, information describing a presence of one or more crosswalks, and a zone in which the road segment is geographically located (Paragraphs 0020-0023)
In re claims 4, 14, and 19, Caldwell teaches the following:
wherein the at least one scenario is determined in real-time or near real-time based at least in part on at least one detected interaction between the map features, static objects, and dynamic objects (Fig.5, and Paragraphs 0036-0039)
In re claims 5, 15, and 20, Caldwell teaches the following:
providing, by the computing system, information describing the map representation and the at least one scenario to a transportation management system, wherein the transportation management system applies the information when routing a fleet of vehicles that offer transportation services (Paragraph 0065)
In re claim 7, Caldwell teaches the following:
wherein the at least one sensor corresponds to an optical camera and the sensor data includes a set of images captured by the optical camera over a period of time during which the vehicle navigated the road segment (Fig.7, #706 and Paragraphs 0022 and 0063)
In re claim 8, Caldwell teaches the following:
wherein the at least one sensor corresponds to an optical camera associated with a mobile device and the sensor data includes a set of images captured by the optical camera associated with the mobile device over a period of time during which the vehicle navigated the road segment (Paragraph 0070)
In re claim 9, Caldwell teaches the following:
wherein the at least one sensor corresponds to a Light Detection And Ranging (LiDAR) system and the sensor data includes a set of point clouds captured by the LiDAR system over a period of time during which the vehicle navigated the road segment (Fig.7, #706 and Paragraphs 0022 and 0063)
In re claim 10, Caldwell teaches the following:
wherein the at least one sensor corresponds to a radar system and the sensor data includes a set of radar data captured by the radar system over a period of time during which the vehicle navigated the road segment (Fig.7, #706 and Paragraphs 0022 and 0063)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, Tran, and Zhang as discussed above and further in view of Patel et al US 2019/0049948 A1 (hence Patel).
In re claim 6, Caldwell discloses the claimed invention as recited above with respect to claims 1 and 5 but doesn’t explicitly teach the following:
wherein information describing the at least one scenario includes an identification code referencing the at least one scenario, and wherein the transportation management system interprets the identification code to recognize the at least one scenario
Nevertheless, Patel discloses operating a vehicle by switching between an autonomous control system within the vehicle and a remote operator (Abstract) and teaches the following:
wherein information describing the at least one scenario includes an identification code referencing the at least one scenario, and wherein the transportation management system interprets the identification code to recognize the at least one scenario (Paragraphs 0018, 0027-0028, 0033, and 0042-0044)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Caldwell reference with the feature of communicating current maneuvering parameters between the autonomous vehicle and the teleoperation center, as taught by Patel, in order to monitor the environment of the vehicle and take precautionary measures during a handover process between the autonomous vehicle and the teleoperation center (Patel, Paragraph 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669